Case 1:19-cr-00796-LAK Document 23 Filed 10/26/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America

V.

RICHARD LIRIANO

Defendant. |

 

Order of Restitution

19 Cr. 0796

Upon the application of the United States of America, by its attorney, AUDREY

STRAUSS, Acting United States Attorney |for the Southern District of New York, Vladislav

Vainberg, Assistant United States Attorney, jof counsel: the presentence report; the Defendant’s

conviction on Count 1 of the above Informati pn; and all other proceedings in this case, it is hereby

ORDERED that:

1. Amount of Restitution. RICHARD LIRIANO, the Defendant, shall pay restitution in

the total amount of $351,850.25 to the victim\(s) of the offenses charged in Count 1. The names,

addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims. Upon

advice of a change of address, the Clerk of the Court is authorized to send payments to the new

address without further order of this Court.

2. Sealing. Consistent with 18 U.S.¢. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victim(s), the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

 

 
 

Case 1:19-cr-00796-LAK Document 23 Filed 10/26/20 Page 2 of 3

enforce this Order, without further order of this Court.

Dated: New York, New York

 

Urn
LEWIS A. KAPLAN /
NITED STATES DISTRICT JMDGE

fo

 

 
Case 1:19-cr-00796-LAK Document 23 Filed 10/26/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America
Vv.

RICHARD LIRIANO

Defendant.

 

 

Page 3 of 3

Schedule of Victims

19 Cr. 0796

 

| Name

Address

Amount of Restitution

 

Hospital for Special Surgery

 

Hospital for Special Surgery
Corporate Compliance Department
535 East 70th Street

New York, NY 10021

$351,850.25

 

 

Total

 

$351,850.25

 

 

 

 
